Electronically Filed
                                                       Supreme Court
                                                       SCOT-11-0000628
                                                       31-AUG-2011
                                                       12:18 PM



                       NO. SCOT-11-0000628

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           ERNEST ALATAN and TONI ALATAN, Petitioners,

                               vs.

                   MARY KANEAKUA, Respondent.


                       ORIGINAL PROCEEDING

          ORDER GRANTING PETITION FOR WRIT OF EXECUTION
(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)

          Upon consideration of the Petition for Issuance of a
Writ of Execution filed by petitioners Ernest Alatan and Toni
Alatan and the papers in support,
          IT IS HEREBY ORDERED that the petition for a writ of
execution is granted pursuant to HRS § 651-35 (1993). A Writ of
Execution shall issue against the property of respondent judgment
debtor, Mary Kaneakua, wherever the property is situated in the
State of Hawai#i.
          DATED: Honolulu, Hawai#i, August 31, 2011.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ James E. Duffy, Jr.

                              /s/ Sabrina S. McKenna